DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 03/05/2021.     
Claims 1-24 are cancelled. 
Claims 25-29 newly added and pending in the Application with Claims 25, 27, 28, and 29 being independent.

Continuity/ priority Information
The present Application 16476051, filed 07/03/2019 is a national stage entry of PCT/CN2018/07165, International Filing Date: 01/05/2018, and claims foreign priority to CHINA, Applications 201710011206.8, filed 01/06/2017 and 201710656896.2, filed 08/03/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Drawings
The drawings received on 03/05/2021 are not acceptable.
The drawings are objected to under 37 CFR 1.83(a) because “Replacement Sheets” for FIGs. 2(2) thru FIG. 2(4) and 8B thru FIG. BE include shaded areas in the background thus making the information unreadable. The shaded areas should be removed from the background thus showing clear numbers.


Claim Objections
Claims 25, 26, 28 and 29 are objected to because of the following informalities:   
Claim 25, 28, 29, change “a processor that: generates” to “a processor configured to: generate”. Change “a transmitter that transmits” to “a transmitter configured to transmit”. Also, Change “encodes” to “encode” as to comply with US practice for Claims definition. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 03/05/2021 in the Amendment/ Remarks, with respect to the rejection of Claims under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, have been fully considered but they are not persuasive, as set forth in the present office action. 
Applicant's arguments, with respect to the rejection of Claims under 35 U.S.C. 101, have been considered but are moot because of new claims 25-29.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 27, 28, and 29, the limitation “a transmitter that transmits information bits, to which the encoded sequence is applied” is indefinite. It is unclear how the encoded sequence is related to the information bits for transmission. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 25, 27, 28, and 29 recite mathematical concepts, Step 2A Prong 1, according to the limitations, “generating, based on a second index set that is a subset of a first index set, a sequence having a same number of bits as a number of indexes included in the second index set, the first index set being ordered in ascending 
 According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.  
In light  of the instant specification, the Claimed features “first order index set” and “second order index set” each are shown as a mathematical concept in FIGS. 2(1)-2(19) illustrating examples of order index sets including numerical values requiring mathematical calculations.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, such as in this case, generating based on a second index set that is a subset of a first index set, a sequence having a same number of bits, then it falls within the “Mathematical Concepts” of abstract ideas.  Accordingly, the claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.  
This judicial exception is not integrated into a practical application under, under Step 2A Prong 2. In particular, the claims recite additional elements, such as, an encoding unit configured to perform polar coding on the spread data sequence to generate the polar code are merely used as a generic tool. Thus it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results. Also, a transmitter that transmits information 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than performing encoding, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement.
The dependent Claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the Claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: March 11, 2021
Final Rejection 20210311
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov